

Exhibit 10.2


AMENDED AND RESTATED PLEDGE AGREEMENT


AMENDED AND RESTATED PLEDGE AGREEMENT (this “Amended Pledge Agreement”), dated
as of this 30th day of August, 2011, by and among Yang Yong Shan, a resident of
the People’s Republic of China (the “Pledgor”), the Law Offices of Molino &
Associates, as Pledge Agent (the “Pledge Agent”) on behalf of the Pledgees set
forth on Schedule A affixed hereto (each a “Pledgee” and collectively the
“Pledgees”), and the Pledgees.


RECITALS


WHEREAS, as of December 24, 2009, Emerald Dairy Inc. (the “Company”) and the
Pledgees entered into a Securities Purchase Agreement (the “Purchase
Agreement”), pursuant to which the Company issued to the Pledgees Promissory
Notes in the aggregate principal amount of One Million Seven Hundred Fifty
Thousand ($1,750,000) Dollars (the “Notes”); and


WHEREAS, as a condition precedent to the Pledgees making the loans represented
by the Notes, the Pledgor concurrently executed a Pledge Agreement (“Pledge
Agreement”), pursuant to which the Pledgor made a pledge in favor of the
Pledgees of 5,883,329 shares of Common Stock of the Company held by the Pledgor
(together with any additional shares of the Company’s common stock pledged
pursuant to Section 4(e) of the Pledge Agreement, the “Pledged Shares”); and


WHEREAS, as a condition precedent to the Pledgees making the loans represented
by the Notes, the Pledgees obtained a first priority perfected security interest
in the Pledged Shares; and


WHEREAS, concurrently herewith, the Company and the Pledgees are entering into a
second amendment to the Purchase Agreement, in the form of Exhibit A affixed
hereto (the “Second Amendment”), pursuant to which, among other things, the
Company is issuing to the Pledgees Amended and Restated Promissory Notes
(“Amended Notes”) and Amended and Restated Warrants (the “Amended Warrants”), in
the denominations set forth on Schedule A affixed hereto; and


WHEREAS, the parties hereto desire to hereby amend and restate the Pledge
Agreement, in order to, inter alia, reaffirm and, where applicable, modify the
terms and condition thereof.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto agree as follows:
 
1.           Pledge.  As collateral security for the due and punctual payment
and performance by the Company of the Amended Notes (all said obligations and
all amounts payable hereunder hereinafter collectively called the
“Obligations”), the Pledgor hereby collaterally pledges, hypothecates, assigns
and grants to the Pledgees a security interest in the following (collectively,
the “Pledged Collateral”):
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           the Pledged Shares, the certificates representing the Pledged
Shares and the proceeds thereof, including, without limitation, all cash,
securities, dividends and other property at any time and from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Shares; and


(b)          all securities hereafter delivered to the Pledge Agent in
substitution for or in addition to any of the foregoing (pursuant to Section
5(b) of this Amended Pledge Agreement), and all certificates and instruments
representing or evidencing such securities and all cash, securities, dividends
and other property at any time and from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all thereof.


2.           Pledge Absolute.


(a)           The Pledgor hereby agrees that this Amended Pledge Agreement shall
be binding upon the Pledgor and that the pledge of the Pledged Collateral
hereunder shall be irrevocable and unconditional, irrespective of the validity,
legality or enforceability of the Amended Notes, or the Obligations, the absence
of any action to enforce the same, or any waiver or consent by the Pledgees with
respect to any provisions thereof.


(b)           The Pledgor hereby acknowledges that absent this Section 2,
Pledgor might have a defense to the enforcement of this Amended Pledge Agreement
as a result of one or more of the foregoing acts, omissions, agreements, waivers
or matters.  The Pledgor expressly waives and surrenders any defense to any
liability under this Amended Pledge Agreement based upon any such acts,
omissions, agreements, waivers or matters.  It is the express intent of the
Pledgor that Pledgor’s obligations under this Amended Pledge Agreement are and
shall be absolute, unconditional and irrevocable.


(c)           Pledgor waives:


(1)           all statutes of limitations as a defense to any action or
proceeding brought against Pledgor by the Pledgees, to the fullest extent
permitted by law;


(2)           any right it may have to require the Pledgees to proceed against
the Company, proceed against and exhaust any security held from the Company, or
pursue any other remedy in the Pledgees’ power to pursue;


(3)           any defense based on any claim that Pledgor’s obligations exceed
or are more burdensome than those of the Company;

 
2

--------------------------------------------------------------------------------

 

(4)           any defense based on (i) any legal disability of the Company, (ii)
any release, discharge, modification, impairment or limitation of the liability
of the Company to the Pledgees from any cause, whether consented by the Pledgees
or arising by operation of law or from any bankruptcy or other voluntary or
involuntary proceeding, in or out of court from the adjustment of
debtor-creditor relationships (“Insolvency Proceeding”) and (iii) any rejection
or disaffirmance of the Amended Notes, or any part of it, or any security held
for it, in any Insolvency Proceeding;


(5)           any defense based on any action taken or omitted by the Pledgees
in any Insolvency Proceeding involving the Company, including any election to
have the Pledgees’ claim allowed as being secured, partially secured or
unsecured under any extension of credit by the Pledgees to the Company in any
Insolvency Proceeding, and the taking and holding by the Pledgees of any
security for such extension of credit;


(6)           all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, notices of
acceptance of this Amended Pledge Agreement and of the existence, creation or
incurring of new or additional indebtedness, and demands and notices of every
kind except for any demand or notice by the Pledgees to Pledgor expressly
provided in this Amended Pledge Agreement;


(7)           any defense based on or arising out of any defense that the
Company may have to the payment or performance of the Amended Notes or any part
of it; and


(8)           any defense based on or arising out of any action of the Pledgees
described in this Section.


3.           Representations and Warranties.


(a)           The Pledgor hereby represents and warrants as follows:


(i)            Authority. The Pledgor has full power, authority, capacity and
legal right to enter into this Amended Pledge Agreement, to pledge the Pledged
Collateral pursuant hereto and to incur and perform the Obligations provided for
herein.


(ii)           Binding Agreement. This Amended Pledge Agreement constitutes the
legal, valid and binding obligation of the Pledgor, enforceable in accordance
with its terms.


(iii)          No Conflicts; Governmental Approvals. There is no statute,
regulation, rule, order or judgment, and no provision of any mortgage,
indenture, contract or agreement binding upon the Pledgor or affecting the
Pledgor’s property, which would prohibit, conflict with, or in any way prevent
the execution, delivery or performance of the terms of this Amended Pledge
Agreement and the pledge of the Pledged Collateral pursuant hereto.  The
execution, delivery and performance by the Pledgor of the terms of this Amended
Pledge Agreement and the pledge of the Pledged Collateral pursuant hereto does
not require any filing with, or the consent or approval of, any governmental
agency or regulatory authority.

 
3

--------------------------------------------------------------------------------

 

(iv)          Title to Pledged Collateral. When any item of Pledged Collateral
is pledged hereunder, the Pledgor will be the owner of such item of Pledged
Collateral free and clear of all liens, security interests, charges and
encumbrances of every kind and nature (other than those created hereunder); each
share of stock comprising such item of Pledged Collateral will be fully paid and
non-assessable; the Pledgor will have legal title to such Pledged Collateral and
the Pledgor will have good and lawful authority to pledge, assign and deliver
such item of Pledged Collateral in the manner hereby contemplated; and no
consent or approval of any governmental body or regulatory authority, or of any
securities exchange, will be necessary to the validity of the rights created
hereunder. All action has been taken by the Pledgor to create and perfect a
security interest in the Pledged Collateral, and the Pledgee has, or will have
upon delivery of the Pledged Collateral, acquired a first and prior perfected
security interest therein.


(v)          Valid Consideration.  The Pledgor acknowledges, and represents,
that he will realize significant benefits by granting the pledge of the Pledged
Collateral hereunder, including in his capacity as a shareholder and officer of
the Company.


4.           Appointment of Pledge Agent; Delivery of Pledged Shares.


(a)           The Pledgees hereby appoint Pledge Agent as the agent of the
Pledgees.  The Pledge Agent hereby accepts such appointment, and agrees to
perform its obligations set forth herein.


(b)           Upon execution of the Pledge Agreement, the Pledgor delivered to
the Pledge Agent the original stock certificate representing the Pledged Shares,
together with a stock power signed in blank by the Pledgor, bearing a medallion
signature guarantee, or other signature guarantee acceptable to the Company’s
transfer agent, for the purpose of retaining physical possession of the
certificates representing or evidencing the Pledged Shares.  The Pledge Agent
shall hold the Pledged Shares on behalf of and as agent for the Pledgees.  Upon
such delivery, the Pledge Agent executed and delivered to the Pledgees a Receipt
and Acknowledgment in the form attached hereto as Exhibit B.  The Pledgees may,
from time to time after there shall have occurred and during the continuation of
any Event of Default (as defined in Section 3.1 of the Amended Notes), at the
Pledgees’ sole discretion and without notice to or consent of the Pledgor, take
any or all of the following actions: (a) transfer all or any part of the Pledged
Shares into the names of their nominees, with or without disclosing that the
Pledged Shares are subject to the lien and security interest hereunder; (b) take
control of any proceeds of any of the Pledged Shares; (c) exchange certificates
or instruments representing or evidencing Pledged Shares for certificates or
instruments of smaller or larger denominations for any purpose not inconsistent
with its rights under this Amended Pledge Agreement; and (d) direct the Pledge
Agent to deliver possession of the Pledged Collateral in its possession to the
Pledgees.

 
4

--------------------------------------------------------------------------------

 

(c)           The Pledge Agent agrees that upon receipt of the written notice
set forth as Exhibit C hereto, executed by the Pledgees and delivered in
accordance with the terms set forth in Section 6(a) hereof, the Pledge Agent
will deliver the Pledged Shares in its possession to the Pledgees.  The Pledge
Agent will do so notwithstanding any direction or statement of the Pledgor to
the contrary.  Subject to the terms and conditions set forth in Section 6
hereof, the Pledgees shall be entitled to receive allocations of the Pledged
Shares, or the proceeds thereof, as the case may be, on a Pro Rata Basis.  For
the purpose of this Amended Pledge Agreement, “Pro Rata Basis” means such
portion of the Pledged Shares equal to the product of (i) the aggregate number
of Pledged Shares and (ii) the quotient of (x) the principal amount of a
Pledgee’s Amended Note and (y) the aggregate principal amount of all of the
Amended Notes.  Any distribution of Pledged Shares to a Pledgee hereunder shall
also include a distribution to such Pledgee of its Pro Rata Share of any
additional Pledged Collateral.  For the avoidance of doubt, nothing contained in
this Section 4(c), including without limitation the definition or use within
this Amended Pledge Agreement (or elsewhere) of the term “Pro Rata Basis”, shall
be deemed to be or construed to constitute a restriction or limitation on the
number of Pledged Shares which the Pledge Agent is obligated to deliver to the
Pledgees pursuant to the first sentence of this Section 4(c).


(d)           The Pledge Agent agrees that it will not release the Pledged
Collateral in its possession to the Pledgor until and unless it has received
written notice from the Pledgees of the payment or satisfaction in full of the
Obligations, such written notice not be unreasonably withheld and to be promptly
delivered.


(e)           If, at any time prior to the termination of this Amended Pledge
Agreement pursuant to Section 10 hereof, the aggregate “Market Price” of the
Pledged Shares equals less than 200% of the total amount of principal and
interest due under the Amended Notes, then, no later than five (5) business days
after receiving written request therefor from the Pledgees, the Pledgor shall
deposit with the Pledge Agent certificates representing a number of additional
shares of common stock of the Company equal to the quotient of (x) the excess of
(i) 200% of the total amount of principal and interest due under the Amended
Notes less (ii) the aggregate Market Price of the Pledged Shares, divided by (y)
the Market Price, together with a stock power signed in blank by the Pledgor,
bearing a medallion signature guarantee, or other signature guarantee acceptable
to the Company’s transfer agent, for the purpose of retaining physical
possession of the certificates representing or evidencing such additional
shares.  Any additional shares deposited with the Pledge Agent pursuant to the
foregoing provision shall thereafter be included as part of the “Pledged Shares”
for the purposes of this Amended Pledge Agreement. As used herein, “Market
Price” as of a particular date (the “Valuation Date”) shall mean the following:
(a) if the Company's common stock is then listed on a national stock exchange,
the average of the closing sale price of one share of common stock on such
exchange over the fifteen (15) consecutive trading days immediately preceding
and not including the Valuation Date; (b) if the Company's common stock is then
quoted on FINRA’s OTC Bulletin Board (the “Bulletin Board”) or such similar
quotation system or association, the average of the closing sale price of one
share of the Company's common stock on the Bulletin Board or such other
quotation system or association over the fifteen (15) consecutive trading days
immediately preceding and not including the Valuation Date or, if no such
closing sale price is available for any such day, the average of the high bid
and the low asked price quoted thereon on the prior trading day; or (c) if the
Company’s common stock is not then listed on a national stock exchange or quoted
on the Bulletin Board or such other quotation system or association, the fair
market value of one share of the Company’s common stock as of the Valuation
Date, as determined in good faith by the Board of Directors of the Company
(which determination of the Board of Directors shall be subject to revision
pursuant to the dispute mechanism set forth in Section 8(g) of the Amended
Warrants.  As used herein, “business day” means a day, other than a Saturday or
Sunday, on which banks in New York City are open for the general transaction of
business.

 
5

--------------------------------------------------------------------------------

 

5.           Voting Rights; Dividends; Replacement of Collateral, Etc.


(a)           So long as there shall not have occurred and be a continuing Event
of Default (as defined in Section 3.1 of the Amended Notes), the Pledgor shall
be entitled to exercise any and all voting rights and powers relating or
pertaining to the Pledged Collateral or any part thereof for any purpose not
inconsistent with the terms of this Amended Pledge Agreement.


(b)           So long as there shall not have occurred and be a continuing Event
of Default (as defined in Section 3.1 of the Amended Notes), the Pledgor shall
receive and be entitled to retain any and all cash dividends, if any, paid on
the Pledged Collateral.  Any and all stock and/or liquidating dividends,
distributions in property, redemptions or other distributions made on or in
respect of the Pledged Collateral, whether resulting from a subdivision,
combination or reclassification of the outstanding capital stock of any issuer
or received in exchange for Pledged Collateral or any part thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which any issuer may be a party or otherwise, and any and all cash and other
property received in payment of the principal of or in redemption of or in
exchange for any Pledged Collateral (either at maturity, upon acceleration or
call for redemption, or otherwise), shall become part of the Pledged Collateral
and, if received by the Pledgor, shall be held in trust for the benefit of the
Pledgees and shall forthwith be delivered to the Pledge Agent (accompanied by
proper instruments of assignment and/or stock powers executed by the Pledgor in
accordance with the Pledgees’ instructions) to be held subject to the terms of
this Amended Pledge Agreement.


(c)           Upon the occurrence of an Event of Default (as defined in Section
3.1 of the Amended Notes) and so long as such Event of Default shall be
continuing, at the option of the Pledgee, (i) all rights of the Pledgor to
exercise the voting rights and powers which the Pledgor is entitled to exercise
pursuant to Section 5(a) hereof shall cease, and all such rights shall thereupon
become vested in the Pledgees, and the Pledgees shall have the exclusive right
and authority to exercise such voting and/or consensual rights and powers on a
Pro Rata Basis; and (ii) the Pledgees shall receive and be entitled to retain
any and all cash dividends, if any, paid on the Pledged Collateral on a Pro Rata
Basis.  Any and all money and other property paid over to or received by the
Pledgees pursuant to the provisions of Section 5(b) above shall be retained by
the Pledgees as part of the Pledged Collateral and shall be applied in
accordance with the provisions hereof.

 
6

--------------------------------------------------------------------------------

 

6.           Remedies upon Events of Default.


(a)           During the continuation of an Event of Default (as defined in
Section 3.1 of the Amended Notes) then, in addition to having all the rights and
remedies of a secured party under the Uniform Commercial Code in effect in the
State of California (the “UCC”), the Pledgees may, without being required to
give any notice to the Pledgor, take any or all of the following actions: (i)
apply the cash (if any) then held by it hereunder pursuant hereto to the payment
in full of the Obligations, (ii) deliver to the Pledge Agent the written notice
set forth in, and in the form of, Exhibit C hereto, take possession of the
Pledged Collateral, and, at any time following the Pledgor’s written consent
pursuant to Section 9-620 of the UCC, take ownership of such amount of the
Pledged Collateral which represents an amount equal to the unsatisfied
Obligations, on a Pro Rata Basis and (iii) sell the Pledged Collateral as
described below.


(b)           In the event that a Pledgee elects to sell such Pledgee’s share,
on a Pro Rata Basis, of the Pledged Collateral, such Pledgee agrees to use
reasonable efforts to sell only such number of shares thereof, the anticipated
proceeds of which most nearly approximate the amount of the Obligations then
owing to such Pledgee, on a Pro Rata Basis.  Without limiting the foregoing, but
subject to the terms of paragraph (e) below, in the event that a Pledgee elects
to sell the Pledged Collateral it receives pursuant to this Amended Pledge
Agreement, such Pledgee shall have the power and right in connection with any
such sale, exercisable at its option and in its absolute discretion, to sell,
assign, and deliver the whole or any part of the Pledged Collateral it receives
pursuant to this Amended Pledge Agreement at a private or public sale for cash,
on credit or for future delivery and at such price as the Pledgee deems to be
satisfactory.  Notice of any public sale shall be sufficient if it describes the
Pledged Collateral to be sold in general terms, and is published at least once
in any newspaper then being circulated in Los Angeles, California not less than
seven (7) days prior to the date of sale.  All requirements of reasonable notice
under this Section 6 shall be met if such notice is mailed, postage prepaid at
least ten (10) days before the time of such sale or disposition, to the Pledgor
at his address hereinafter set forth in Section 11 hereof.  Each Pledgee may, in
its sole descretion, postpone or adjourn any sale of the Pledged Collateral it
receives pursuant to this Amended Pledge Agreement from time to time by an
announcement at the time and place of the sale to be so postponed or adjourned
without being required to give a new notice of sale.

 
7

--------------------------------------------------------------------------------

 

(c)           Because federal and state securities laws may restrict the methods
of disposition of the Pledged Collateral which are readily available to the
Pledgees, and specifically because a public sale thereof may be impossible or
impracticable by reason of certain restrictions under the Securities Act of
1933, as amended, or under applicable Blue Sky or other state securities laws as
now or hereafter in effect, the Pledgor agrees that the Pledgees may from time
to time attempt to sell the Pledged Collateral by means of a private placement
restricting the offering or sale to a limited number of prospective purchasers
who meet suitability standards the Pledgees deem appropriate and who agree that
they are purchasing for their own accounts for investment and not with a view to
distribution, and the Pledgees’ acceptance of the highest offer obtained
therefrom shall be deemed to be a commercially reasonable disposition of the
Pledged Collateral; it being understood that the Pledgees are not obligated to
accept the highest offer, and instead may accept the best offer in its
commercially reasonable judgment, taking into account such things as the
offeror’s ability to perform.  The Pledgees or their assigns may purchase all or
any part of the Pledged Collateral and any purchaser thereof shall thereafter
hold the same absolutely free from any right or claim of any kind.  To the
fullest extent permitted by law, the Pledgees shall not be obligated to make any
sale pursuant to notice (other than notice to the Pledgor in the manner
described in the penultimate sentence of Section 6(b) hereof) and may, without
notice or publication, adjourn any public or private sale by an adjournment at
the time and place fixed for the sale, and such sale may be held at any time or
place to which the same may be adjourned.  If any of the Pledged Collateral is
sold by the Pledgees upon credit or for future delivery, the Pledgees shall not
be liable for the failure of the purchaser to pay for the same and, in such
event, the Pledgees may resell such Pledged Collateral and the Pledgor shall
continue to be liable to the Pledgees for the full amount of the Obligations to
the extent the Pledgees do not receive full and final payment in cash therefor.


(d)           Notwithstanding anything in this Amended Pledge Agreement to the
contrary, upon the occurrence of an Event of Default (as defined in Section 3.1
of the Amended Notes) and so long as such Event of Default shall be continuing,
any Pledgee may include in the written notice it delivers to the Pledge Agent
pursuant to Section 4(c) hereof instructions that it will only take possession
of such number of Pledged Shares at any time, which, together with the number of
shares of Common Stock beneficially owned by the Pledgee and its affiliates
(other than shares of Common Stock which may be deemed beneficially owned
through the ownership of the unexercised Amended Warrants and the unexercised or
unconverted portion of any other securities of the Company (subject to a
limitation on conversion or exercise analogous to the limitation contained
herein)) would result in beneficial ownership by the Pledgee and its affiliates
of not more than 9.9% of the outstanding shares of the Company’s Common
Stock.  This notice shall not be deemed to be a waiver of the Pledgee’s right to
receive additional Pledged Shares so long as such Event of Default shall be
continuing.  For purposes of the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13D-G thereunder, except as
otherwise provided in clause (i) of the preceding sentence. This limitation may
thereafter be waived by such Pledgee in its sole discretion; provided, however,
such waiver may not be effective less than sixty-one (61) days from the date
thereof.


(e)           Notwithstanding anything to the contrary contained in this Amended
Pledge Agreement, the Purchase Agreement, the Second Amendment, or any document,
instrument or agreement executed or delivered in connection herewith or
therewith, with respect to the proceeds arising from any sale, transfer,
assignment or other disposition of the Pledged Collateral by or for the benefit
of a Pledgee pursuant to such Pledgee’s exercise of rights and remedies in
accordance with the terms of this Section 6, such proceeds shall be applied as
follows:


first to the payment of all reasonable and documented out-of-pocket costs and
expenses (including reasonable attorneys fees) of such Pledgee in connection
with the enforcement of the rights and remedies of such Pledgee under this
Amended Pledge Agreement;
 
second to the payment of the Obligations consisting of accrued interest owing to
such Pledgee, on a Pro Rata Basis;

 
8

--------------------------------------------------------------------------------

 


third to the payment of the Obligations consisting of principal owing to such
Pledgee, on a Pro Rata Basis; and


finally to the payment to the Pledgor of the surplus, if any, of such proceeds.


For avoidance of doubt, in no event may such Pledgee retain, or be entitled to
retain, for its own account or use, any such proceeds except in accordance with
and to the extent set forth in the payment distribution described above in this
Section 6(e)


7.           Pledgee Appointed Attorney-in-Fact. During the continuation of an
Event of Default (as defined in Section 3.1 of the Amended Notes), the Pledgor
hereby appoints the Pledgees as the Pledgor's attorneys-in-fact for the purpose
of carrying out the provisions of this Amended Pledge Agreement and taking any
action and executing any instrument that the Pledgees may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest.  Without limiting the generality of the foregoing,
the Pledgees shall have the right and power to receive, endorse and collect all
checks and other orders for the payment or other distribution payable or
distribution in respect of the Pledged Collateral or any part thereof and to
give full discharge for the same.


8.           Limitation on Pledgees’ Duty with Respect to Collateral. The
Pledgees shall have no duty with respect to the Pledged Collateral in their
possession or control or in the possession or control of the Pledge Agent, or
with respect to any income thereon or to the preservation of rights pertaining
thereto, other than the duty of reasonable care in the custody and preservation
of the Pledged Collateral in the Pledge Agent’s possession or control.  The
Pledgees shall be deemed to have exercised reasonable care in the custody and
preservation of the Pledged Collateral in their possession or control if the
Pledged Collateral is accorded treatment substantially equivalent to that which
the Pledgee accords its own property consisting of securities.


9.           No Waiver. No failure on the part of a Pledgee to exercise, and not
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy by a Pledgee preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  Whether to waive any right,
power or remedy hereunder shall be determined in each Pledgee’s sole
discretion.  All remedies hereunder are cumulative and not exclusive of any
other remedies provided by law.


10.        Termination. This Amended Pledge Agreement shall terminate when the
Obligations have been paid in full at which time the Pledgees shall reassign and
redeliver to the Pledgor, without recourse or warranty (other than a warranty
that the Pledgees have not assigned or transferred the Pledged Collateral so
reassigned and redelivered or its respective security interests therein), and at
the sole cost and expense of the Pledgor, against receipt, such of the Pledged
Collateral (if any) as shall not have been sold or transferred to satisfy all or
any portion of the Obligations pursuant to the terms hereof and is then still
held by it hereunder, together with appropriate instruments for reassignment and
release.

 
9

--------------------------------------------------------------------------------

 

11.        Addresses for Notices, Etc. Any notice, election, demand or other
communication hereunder shall be in a signed writing and shall be deemed given
or made when actually received by personal delivery or by facsimile transmission
followed immediately by First Class mail, or two business days following the
date when mailed by certified mail, postage prepaid, return receipt requested,
to the appropriate party or parties, at the following addresses:


If to the Pledgor:


Mr. Yang Yong Shan
c/o Emerald Dairy Inc.
11990 Market Street, Suite 205
Reston, VA 20190
Fax:  (678) 868-0633


If to a Pledgee:


To the addresses set forth on Schedule A attached hereto


If to the Pledge Agent, to:


 
Law Offices of Molino & Associates

 
4751 Wilshire Blvd., Suite 207

 
Los Angeles, CA 90010

 
Attn.: Tony Molino, Esq.

 
Fax: (323) 692-4015



If to the Company, to:


Emerald Dairy Inc.
11990 Market Street, Suite 205
Reston, VA 20190
Attn.: Shu Kaneko, Chief Financial Officer
Fax:  (678) 868-0633

 
10

--------------------------------------------------------------------------------

 

    With a copy to:


Blank Rome LLP
405 Lexington Ave.
New York, NY 10174
Attn: Jeffrey A. Rinde, Esq.
Fax: (917) 332-3009


or, in each case, to such other address as the parties may hereinafter designate
by like notice.


12.        Indemnity and Expenses. The Pledgor agrees to and hereby indemnifies
the Pledgee from and against any and all claims, damages, losses, liabilities
and expenses arising out of, or in connection with, or resulting from, this
Amended Pledge Agreement (including, without limitation, enforcement of this
Amended Pledge Agreement), including reasonable attorney’s fees and
expenses.  The Pledgor will be responsible for paying all fees and expenses of
the Pledge Agent.


13.        Further Assurances. The Pledgor agrees to do such further reasonable
acts and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as Pledgee may at any time reasonably request in
connection with the administration or enforcement of this Amended Pledge
Agreement (including, without limitation, to aid the Pledgee in the sale of all
or any part of the Pledged Collateral) or related to the Pledged Collateral or
any part thereof or in order better to assure and confirm unto the Pledgee its
rights, powers and remedies hereunder.  Each of the Pledgor and the Company
agrees to use its best efforts to assist the Pledgee in effecting a sale of the
Pledged Collateral pursuant to Rule 144 or other available exemption under the
Securities Act of 1933, as amended, upon the Company’s default under the Amended
Notes, including without limitation by delivering an opinion of counsel
regarding securities laws matters if required, or providing a letter to the
Company’s transfer agent acknowledging that it may rely on an opinion provided
by Pledgees’ counsel.  The Company agrees that the Transfer Agent is hereby
authorized and directed to rely on an opinion of counsel from Hicks | Park LLP,
or other outside counsel to the Pledgees and that a Pledgee may deliver a copy
of this Amended Pledge Agreement to the Transfer Agent as conclusive evidence
thereof.  The Pledgor hereby consents and agrees that the Pledgor or any
registrar or transfer agent for any of the Pledged Collateral shall be entitled
to accept the provisions hereof as conclusive evidence of the right of the
Pledgee to effect any transfer pursuant to the terms hereof, notwithstanding any
other notice or direction to the contrary heretofore or hereafter given by the
Pledgor or any other person or to any registrar or transfer agent.


14.        Binding Agreement; Assignment. This Amended Pledge Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
executors, administrators, successors and assigns, except that the Pledgor shall
not assign this Amended Pledge Agreement or any interest herein, or in the
Pledged Collateral, or any part thereof, or otherwise pledge, encumber or grant
any option with respect to the Pledged Collateral, or any part thereof, or any
cash or property held by the Pledgee as Pledged Collateral under this Amended
Pledge Agreement, without the prior written consent of the Pledgee.

 
11

--------------------------------------------------------------------------------

 

15.         Governing Law; Amendments.         This Amended Pledge Agreement
shall in all respects be construed in accordance with and governed by the laws
of the State of New York, without giving effect to its conflict of laws
rules.  No provision of this Amended Pledge Agreement may be amended, waived or
modified, nor may any of the Pledged Collateral be released, unless specifically
provided for herein, except in a writing signed by the Pledgee.


16.         Expenses. The Pledgor hereby agrees to pay on demand all costs and
expenses (including, without limitation, all reasonable fees and disbursements
of counsel) incurred by the Pledgee in connection with the enforcement of the
Pledgee's rights under this Amended Pledge Agreement and the safekeeping of any
realization upon the Pledged Collateral.


17.         Submission to Jurisdiction.


(a)           The Pledgor hereby irrevocably submits to the nonexclusive
jurisdiction of any federal or state court sitting in the State of California in
any action or proceeding arising out of or relating to this Amended Pledge
Agreement, and the Pledgor hereby irrevocably agrees that all claims in respect
of such action or proceeding may be heard and determined in any such court.  The
Pledgor irrevocably consents to the service of any and all process in any such
action by proceeding by the mailing via registered or certified mail of copies
of such process to the Pledgor at his address specified herein.


(b)           The Pledgor hereby irrevocably waives any objection which he may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amended Pledge Agreement brought in any
federal or state court sitting in the State of California and hereby further
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in any inconvenient forum.


(c)           Notwithstanding the foregoing, the Pledgee may sue the Pledgor in
any jurisdiction where the Pledgor or any of his assets may be found and may
serve legal process upon the Pledgor in any other manner permitted by law.


19.         Headings. Section headings used herein are for convenience only and
shall not affect the construction of this Amended Pledge Agreement.


20.         Execution of Counterparts. This Amended Pledge Agreement may be
executed in any number of copies and by different parties on separate
counterparts, all of which when taken together shall constitute but one and the
same agreement.


[The remainder of this page is left blank intentionally. Signature page
follows.]

 
12

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, the parties hereto have duly executed this
Amended Pledge Agreement as of the date first above written.
 
PLEDGOR:
 
PLEDGE AGENT:
     
/s/ Yang Yong Shan
 
LAW OFFICES OF MOLINO &
Yang Yong Shan
 
ASSOCIATES




   
By:
/s/ Anthony A. Molino
   
Name:Anthony A. Molino
PLEDGEES:
 
Title: Attorney/Owner Molino & Associates



HANKEY INVESTMENT COMPANY,
L.P., by Knight Services, Inc., its General
Partner
 
COMPANY:



By:
/s/ Don R. Hankey
 
EMERALD DAIRY INC.
Name: Don R. Hankey
 
 

Title:   President
By:
/s/ Yang Yong Shan
 
Name: Yang Yong Shan
 
Title: Chief Executive Officer



KNIGHT INSURANCE COMPANY, LTD.
         
By:
/s/ Eric D. Jarvis
   
Name: Eric D. Jarvis
   
Title:   President
         
HANKEY, LLC
         
By:
/s/ Deborah Bowles
   
Name: Deborah Bowles
   
Title:   Manager
         
ACKNOWLEDGED:
         
AFH HOLDING AND ADVISORY LLC
         
By:
/s/ Amir F. Heshmatpour
   
Name: Amir Heshmatpour
   
Title: Chairman and Managing Director
   

 
 
13

--------------------------------------------------------------------------------

 
 
Schedule A


Pledgees


Name and Address and Fax Number
 
Principal
Amount of
Amended
Note
   
Number of
Amended
Warrants
 
Hankey Investment Company, L.P.
ATTN:  Eugene Leydiker
4751 Wilshire Blvd., Ste. 110
Los Angeles, CA 90010
Fax: 323-692-4126
  $ 250,000       76,687                    
Knight Insurance Company, Ltd.,
c/o Knight Management Insurance Services, LLC
ATTN: Eric D. Jarvis
4751 Wilshire Blvd., Ste. 111
Los Angeles, CA 90010
Fax: 323-692-4133
  $ 1,000,000       306,748                    
Hankey, LLC
ATTN:  Eugene Leydiker
4751 Wilshire Blvd., Ste. 110
Los Angeles, CA 90010
Fax: 323-692-4126
  $ 500,000       153,374                    
TOTAL:
  $ 1,750,000       536,809  


 
14

--------------------------------------------------------------------------------

 

EXHIBIT A


(Form of Second Amendment to Securities Purchase Agreement)

 
15

--------------------------------------------------------------------------------

 

EXHIBIT B


 (Form of Pledge Agent’s Receipt and Acknowledgement)


[date]


Mr. Yang Yong Shan
Emerald Dairy Inc.
c/o Emerald Dairy Inc.
11990 Market Street, Suite 205
11990 Market Street, Suite 205
Reston, VA 20190
Reston, VA 20190
Attn.: Shu Kaneko, Chief Financial Officer



Pledgee:
  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Attention:____________
 
 
Re:
Pledge Agreement, dated December __, 2009, by and among Yang Yong Shan, a
resident of the People’s Republic of China (the “Pledgor”), ______________, as
Pledge Agent (the “Pledge Agent”) on behalf of ______________ (the “Pledgees”),
and the Pledgees.

 
Ladies and Gentlemen:
 
In accordance with Section 4 of the Pledge Agreement, the undersigned, as Pledge
Agent, hereby acknowledges that it has received the Pledged Collateral in the
form of certificates representing or evidencing the Pledged Collateral.  The
Pledge Agent will retain physical possession of the certificates described below
on behalf of and as agent for the Pledgees in accordance with the terms of the
Pledge Agreement.
 
Certificate Nos. [                                           ]
 
Capitalized words and phrases used herein and not otherwise defined shall have
the respective meanings assigned to them in the Pledge Agreement.



 
__________________________________________,
   
as Pledge Agent
         
By:
  
     
Name:
     
Title:
 


 
16

--------------------------------------------------------------------------------

 

EXHIBIT C


(Form of Written Notice to Pledge Agent)
 
[date]
 
Pledge Agent:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Re:
Pledged Collateral – Certificate Nos. [
]

 
Dear ____________,
 
Reference is made to the Amended and Restated Pledge Agreement dated as of
August __, 2011 (as amended, modified, supplemented, or restated from time to
time, the “Pledge Agreement”), by and among Yang Yong Shan, a resident of the
People’s Republic of China (the “Pledgor”), ______________, as Pledge Agent (the
“Pledge Agent”) on behalf of ______________ (the “Pledgees”), and the Pledgees,
concerning the Pledged Collateral described above.  Please be advised that an
Event of Default (as defined in the Pledge Agreement) has occurred and is
continuing.
 
Accordingly, pursuant to the terms contained in Section 4(c) of the Pledge
Agreement, this letter shall serve as the written notice described in such
Section, and delivered in accordance with Section 6(a) of the Pledge
Agreement.  You are hereby instructed to deliver the Pledged Collateral to the
Pledgees at the address set forth below:
 
[address]
 

 
[Pledgees]
     
By:
  
   
Name:
   
Title:

 
 
17

--------------------------------------------------------------------------------

 
 